DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1- 3 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional Language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a WebGL rendering processing unit that renders the first part”; “an SVG rendering processing unit that renders the second part” in claim 1. The claim limitation uses generic placeholders “unit" coupled with functional Language “render” without reciting sufficient structure and the generic placeholder “unit" are not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable by Pantea et al. (U.S. 2017/0126843 A1) in view of Hickman et al. (U.S. 8,817,021 B1). 
Regarding Claim 1, Pantea discloses a hybrid rendering HMI terminal device that is connected to a monitoring target device (Pantea, [0029] “FIG. 1, hybrid devices that combine controller functionality with other functions (e.g., visualization)” and [0034] “a user's client device or on an HMI terminal, in FIG. 2, client devices 208a and 208b can communicatively interface with industrial controller 118 over a wireless connection. The graphical interface displays defined in the client software are configured to render each item of device data on the client device” Pantea teaches a HMI terminal (a client device, hybrid device) can render data and connect to a monitoring target device (an industrial controller) the hybrid rendering HMI terminal device comprising: 
a web browser that displays an HMI screen (Pantea, Fig. 9, [0072] “on client device 921. User interface application 910 may be a human-machine interface application, a web browser” on which a first part and a second part are arranged, the first part and the second part representing a state of the monitoring target device (Pantea, Fig. 1, [0031] “Industrial controllers 118 may include analog I/O that transmits and receives analog voltage or current signals to and from the devices” and [0032] “HMIs  114 allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118. HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, display screens can visualize present states of industrial systems, display metered or calculated values, employ color or position animations based on state, render alarm notifications and Fig. 2, [0034] “Client software 204a and 204b is configured to display selected items of device data from the industrial controller 118” Pantea teaches on the client device, a web browser displays an HMI screen can include a first part such as analog voltage, current signal data and second part such as visualized present state of the monitoring target device (the industrial controller 118) such as position animation, alarm notifications etc.
an SVG rendering processing unit that renders the second part by SVG rendering when the signal data from the monitoring target device is data other than the analog numerical data, the second part being associated with the signal data (Pantea, [0030] “output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems” and [0032] “HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, display screens can visualize present states of industrial systems, display metered or calculated values, employ color or position animations based on state, render alarm notifications” and [0068] “If the retrieved data item is requested by client device 602 by invoking a pre-configured display screen that references the data item (e.g., widget or other graphical element)...to leverage native graphical rendering capabilities of the client device 602 (e.g., Javascript, scalable vector graphics, etc.) in order to display the requested data item in the format defined by the UI presentation metadata” Pantea teaches an SVG (a scalable vector graphics) can render the second part data items other than the analog numerical data such as widgets, graphical elements, alarm notifications that respond to control signals generated by the monitoring target device (the industrial controllers 118).
	Pantea teaches the monitoring target device (an industrial controller 118) includes an analog I/O that transmits and receives analog voltage or current signals to and from the devices ([0031]) and the client software can retrieve the device data from the monitoring target device’s memory (the industrial controller’s memory) and render the data on the pre-defined graphical interface, example, a processor usage percentage ([0034]).
	However, Pantea does not explicitly teaches a WebGL rendering processing unit that renders the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data.
Hickman teaches a WebGL rendering processing unit that renders the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data (Hickman, Col 12, lines 49-52 “the server may determine/locate the requested information (e.g., rendering instructions for WebGL and a shader), and provide the information to a client device” and Fig. 7, Col. 16, lines 24-26, lines 36-39 “The signal bearing medium 701 may include one or more programming instructions 702…the signal bearing medium 701 may encompass a communications medium 705, such as an analog communication medium” Hickman teaches a client device receives an analog signal (a signal bearing medium 701) includes programing instruction (702, Fig. 7) with rendering instruction for WebGL on the client device. Therefore, the combination between Pantea and Hickman can be used to teach a WebGL (as taught by Hickman) renders the first part the analog signal data from the monitoring target device (the controller 118) as analog numerical data (e.g. a processor usage percentage, taught by Pantea).
Pantea and Hickman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Pantea to combine with a WebGL (as taught by Hickman) in order to render the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data because Hickman can provide a client device receives an analog signal (a signal bearing medium 701) includes programing instruction (702, Fig. 7) with rendering instruction for WebGL on the client device (Hickman, Fig. 7, Col. 16, lines 24-26, lines 36-39). Doing so, it may combine identified rendering effects and information from a 3D object data model to determine code to run in WebGL (Hickman, Col. 12, lines 55-57).
Regarding Claim 2, Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 1, wherein 
the WebGL rendering renders the first part by pre-rendering, in an offcanvas area, fonts necessary for string representation of numerical data and transferring a string representing the analog numerical data from the offcanvas area to a canvas area by using a texture mapping function of WebGL (Pantea, [0034] “the client software can retrieve one or more of the selected items of device data from the industrial controller's memory and render the selected data items on one or more of the pre-defined graphical interface screens. For example, a given graphical interface display may be configured to display a processor usage percentage read from the industrial controller as an animated bar having a fill amount corresponding to the processor usage” and [0079] “FIG. 11A. The version and connection statistics are rendered as alphanumeric text. FIG. 11B displays random access memory (RAM) usage, disk usage, and processor usage for an industrial device as limited numeric values between 0 and 100 (representing percentages) The combination between Patnead and Hickman teaches the WebGL rendering (as taught by Hickman) the first part by pre-defined graphical interface screens, in an animated bar (as offcanvas area) (Fig. 11), fonts for string representation of numerical data (the version and connection statistic, Fig. 11A) and a string representing the analog numerical data e.g. RAM usage, disk usage, processor usage as numeric values between 0 and 100 (representing percentages) (Fig. 11B); and 
the SVG rendering renders the second part by updating an svg element in a DOM managed by the web browser (Pantea, [0068] “rendering capabilities of the client device 602 (e.g., Javascript, scalable vector graphics) in order to display the requested data item in the format defined by the UI presentation metadata” and [0086] FIG. 13, the interface application may retrieve the identified graphical object from a library of supported graphical objects associated with the interface application, and insert the graphical object onto a user interface display generated by the interface application” Pantea teaches the SVG renders the second part by updating data items/graphic objects (e.g. widgets) in the format defined by the UI from a library of supported graphical objects (referred to as an document object model, DOM) managed by the UI, the web browser.
Regarding Claim 3, Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 1[[ or 2]], wherein the analog numerical data is voltage data or electrical current data (Pantea, [0031] “Industrial controllers 118 may include the native controller I/O can include digital I/O that transmits and receives discrete voltage signals to and from the field devices” Pantea teaches the rendering HMI terminal device (client device) can receive the voltage data (voltage signal) from the monitoring target device (the industrial controllers 118).
Regarding Claim 4, Pantea as modified discloses a hybrid rendering HMI terminal device that is connected to a monitoring target device (Pantea, [0029] “FIG. 1, hybrid devices that combine controller functionality with other functions (e.g., visualization)” and [0034] “a user's client device or on an HMI terminal, in FIG. 2, client devices 208a and 208b can communicatively interface with industrial controller 118 over a wireless connection. The graphical interface displays defined in the client software are configured to render each item of device data on the client device” Pantea teaches a HMI terminal (a client device, hybrid device) can render data and connect to a monitoring target device (an industrial controller), the hybrid rendering HMI terminal comprising: 
a display that displays a web browser (Pantea, [0032] “HMIs114 can generate one or more display screens through which the operator interacts with the industrial controllers 118” and [0072] “User interface application 910 may be a web browser” a display screen displays a web browser.
a processor that executes a program; and a memory that stores the program (Pantea, [0039] “software instructions stored on memory 312 and executed by processor(s) 310”), the program performing, when being executed by the processor, processing of: 3Docket No. 15256US01 Preliminary Amendment 
displaying an HMI screen on the web browser, a first part and a second part being arranged on the HMI screen, the first part and the second part representing a state of the monitoring target device;
 rendering the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data; and 
rendering the second part by SVG rendering when the signal data from the monitoring target device is data other than the analog numerical data, the second part being associated with the signal data.  
Claim 4 is substantially similar to claim 1 is rejected based on similar analyses
Regarding Claim 5, Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 4, wherein the memory includes a main memory (Pantea, Fig. 14, [0091] “a processing unit 1414, a system memory 1416. The processing unit 1414 can be any of various available processors” Pantea teaches the system memory 1416 as a main memory and a GPU memory (Hickman, Fig. 6, Col. 15, lines 41-43, line 52 “System memory 620 includes, RAM, ROM, EEPROM. Computing device 600 include a graphics processing unit 652” Hickman teaches a GPU can access to RAM of system memory (referred to as a GPU memory); and 
the WebGL rendering renders the first part by pre-rendering, in an area on the main memory, fonts necessary for string representation of the numerical data and transferring a string representing the analog numerical data from the area to the GPU memory by using a texture mapping function of WebGL: and 
the SVG rendering renders the second part by updating a svg element in a DOM managed by the web browser on the main memory.  
Claim 5 is substantially similar to claim 2 is rejected based on similar analyses
Regarding Claim 6, Pantea discloses the hybrid rendering HMI terminal device according to claim 4[[ or 5]], wherein the analog numerical data is voltage data or electrical current data.
Claim 6 is substantially similar to claim 3 is rejected based on similar analyses
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Chappell et al. (U.S. 10,070,657 B1) and Clifton et al. (U.S. 2017/0062009 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611